DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a divisional application from application serial 14/912,763 which has gone to issue US 10,420,344
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/21; 7/2/21; 1/28/21; 12/29/20 and 10/30/19 information disclosure statement have been considered the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "25 wt.% relative to a total weight of the composition” (emphasis added by examiner)  There is insufficient antecedent basis for this limitation in the claim.  The preamble recites making a “stabilized hypobromous acid composition” but the steps of the process do not recite “a stabilized hypobromous acid composition” as a product.  As such it is unclear whether the amount of bromine is in the final product/composition or in the mixed solution or the mixed solution with bromine, etc.  Clarification is required (i.e. wherein the mixed the bromine is added in an amount which does not exceed 25 wt.% of the mixture of water, alkali hydroxide, bromine and sulfamic acid)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 6,156,229)
Regarding claims 1-12
Yang (US 6,156,229) discloses generating bromine compounds such as hypobromous acid and stabilizing them (C1 L45-59)  

    PNG
    media_image1.png
    163
    493
    media_image1.png
    Greyscale
C2 L57-65 (meeting the limitation for bromine, alkali hydroxide, stabilizer and water of claims 1 and 11) 
(C5 L1-20) teaching a product of hypobromous acid HBrO with a yield of higher than 50 % or higher than 80 % converted (C5 L20-30) (meeting claims 1-11 for hypobromous acid composition)
NaOH is added to raise the pH to greater than 13 to make the product thermally stable during which cooling may be required.  (C5 L30-35)
(meeting claim 1, 3 and 6-7 and 9) 
The process includes providing a bromine source an acidic stabilizer such as sulfamic acid in equal molar amounts relative to the bromine for optimal stabilization (C4 L55-68 overlapping and rendering obvious claims 4-5)
Without adequate pH and temperature control the heat generated by the exothermic reaction will cause rapid decomposition (C6 L14-20) 
The process is normally carried out in a jacketed reactor  (C6 L35-52)   The addition rate is controlled so the reaction temperature is preferably below 25°C to ensure higher yield. (C6 L50-65) (overlapping and/or meeting claim 3)
The bromine is added without exposing the bromine to air (C3 L14-20) (C6 L45-50)(reference claim 15)(i.e. meeting and/or rendering obvious the limitation for an inert atmosphere) (i.e. oxygen not more than 6 % of claim 2)   The reaction will create nitrogen gas (C6 L50-55) (meeting the limitation for an inert atmosphere and for a nitrogen atmosphere of claims 1, 8 and 11).
The metal hydroxide includes alkali or alkaline metal hydroxides to increase the pH to greater than 13 (C8 L55-65) (rendering obvious to one of ordinary skill in the art at the time of filing the invention to try both potassium and sodium hydroxide as in instant claim 10 esp. where alkali metals only include 6 metals and potassium is well known by those of ordinary skill in the art and so is obvious to try to be used as potassium hydroxide with sodium hydroxide) 
 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
In the examples less than 50 ppm bromate ion (C6 L58-62) (overlapping claim 12)   In the example I: 54 grams bromine salt 100 grams water, 48 grams sulfamic acid and 48 grams of NaOH i.e. bromine is under 25 wt.% of claim 1 (54/250=0.21 x100 = 21.6% for the bromine salts deducting the weight of the NaO of the salts will make the % bromine well under 25 wt.% thereby overlapping the ranges of claims 1 and 11) and 48:54 sulfamic to The sulfamic to 50 % aqueous hydroxide 48:48  The preferred molar ratio of sulfamate to bromine is 1:1 and the preferred molar ratio of hydroxide to bromine is 2.2:1 (C6 L30035) bromine rendering obvious the claimed ratios of claims 4-5.  
The product having been produced by the claimed method will necessarily result in a product which meets and/or overlaps the product of claim 11.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,351,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent recites the process of making the stabilized hypobromous acid in that it teaches reaction sulfamic acid wit bromine  under an inert gas atmosphere with alkali and water (se claims 2-3and 8 issued patent) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for prior art discussing various compositions of hypobromous acid (made by processes which while similar are not identical to that of the instant claims)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771